Case: 10-31133 Document: 00511481240 Page: 1 Date Filed: 05/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 18, 2011
                                     No. 10-31133
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

NICOLO E. LOGIUDICE, JR.,

                                                   Plaintiff-Appellant

v.

NELSON COLEMAN CORRECTIONAL CENTER; ELAYN                                             HUNT
CORRECTIONAL CENTER; ALLEN CORRECTIONAL CENTER,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-CV-3213


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Nicolo E. Logiudice, Jr., filed a pro se, in forma pauperis (IFP) 42 U.S.C.
§ 1983 suit alleging that he received various mistreatments during his
incarceration in three different correctional centers. He argues, inter alia, that
the district court erred by dismissing his complaint on grounds he had named
as defendants only improper institutional defendants when, in his objections to




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-31133 Document: 00511481240 Page: 2 Date Filed: 05/18/2011

                                No. 10-31133

the magistrate judge’s report, he sought to amend his complaint to name various
individuals as defendants.
      When, as here, a district court dismisses an IFP claim pursuant to 28
U.S.C. § 1915(e)(2)(B) both as frivolous and for failure to state a claim upon
which relief may be granted, we conduct a de novo review using the same
standard of review applicable to Federal Rule of Civil Procedure 12(b)(6)
dismissals. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005); Harris v.
Hegmann, 198 F.3d 153, 156 (5th Cir. 1999). This court reviews the denial of a
motion for leave to amend for abuse of discretion. United States v. Riascos, 76
F.3d 93, 94 (5th Cir. 1996).
      Because Logiudice’s objections to the magistrate judge’s report, taken
together with his initial complaint, clearly advised the district court that he
sought to amend his complaint to name several individuals as defendants, the
district court abused its discretion by denying Logiudice the opportunity to
amend. See Riascos, 76 F.3d at 94-95. Accordingly, we VACATE the judgment
of the district court and REMAND for further proceedings consistent with this
opinion.   In so doing, we express no opinion as to the ultimate merit of
Logiudice’s claims.




                                      2